

 
Collateral Assignment
 
of Rights Under Escrow Agreement
 


THIS COLLATERAL ASSIGNMENT OF RIGHTS UNDER ESCROW AGREEMENT (the
 
“Assignment”) dated as of this 31st day of March, 2020, is made by GSE
PERFORMANCE SOLUTIONS, INC., a Delaware corporation (the “Assignor”), with an
address at 1332 Londontown Blvd., Skyesville, MD 21784, in favor of CITIZENS
BANK, NATIONAL ASSOCIATION (the “Bank”), with an address at 919 N. Market St.,
Suite 800, Wilmington, DE 19801.
 


WHEREAS, the Assignor has entered into that certain Escrow Agreement, dated as
of September 20, 2017, by and among Assignor, Richard D. Linton, as seller
representative (the “Seller Representative”), and Delaware Trust Company, as
escrow agent (the “Escrow Agent” and together with the Seller Representative,
the “Contracting Parties” and each, a “Contracting Party”), attached hereto as
Exhibit A (together with all related agreements and documents, as the foregoing
may be amended, supplemented or otherwise modified from time to time, the
“Escrow Agreement”);
 


WHEREAS, the Bank has agreed to extend, and may in the future agree to extend,
financial accommodations to the Assignor and GSE Systems, Inc., a Delaware
corporation (together with Assignor, the “Borrowers”), pursuant to one or more
promissory notes, letter agreements, loan agreements and/or collateral security
documents now or hereafter entered into with the Bank or executed in favor of
the Bank (all such documents, as any of the same may be amended, supplemented or
otherwise modified from time to time, being referred to as the “Loan
Documents”); and
 


WHEREAS, as a condition to its willingness to extend financial accommodations to
the Borrowers under the Loan Documents, the Bank requires that the Assignor
assign its right to receive payments under the Escrow Agreement to the Bank as
collateral security for the Obligations (as hereinafter defined) by entering
into this Assignment.
 


 
NOW, THEREFORE, in order to induce the Bank to extend the Obligations, and for
other good and valuable consideration, the Assignor, intending to be legally
bound, hereby covenants in favor of the Bank and agrees under seal as follows:
 


1.
Assignment. The Assignor has granted, transferred, pledged, and assigned, and by
these presents does grant, transfer, assign and grant a security interest unto
the Bank, its successors and assigns, all of Assignor’s  right to receive
payments under the Escrow Agreement and any proceeds from the Escrow Agreement,
to have and to hold unto the Bank as security for all loans, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrowers to the
Bank, of any kind or nature, present or future (including any interest accruing
thereon after maturity, or after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to the Borrowers whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), whether direct or indirect (including
those acquired by assignment or participation), absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising, whether or not
(i) evidenced by any note, guaranty or other instrument, (ii) arising under any
agreement, instrument or document, (iii) for the payment of money, (iv) arising
by reason of an extension of credit, opening of a letter of credit, loan,
equipment lease or guarantee, (v) under any interest or currency swap, future,
option or other interest rate protection or similar agreement, (vi) under or by
reason of any foreign currency transaction, forward, option or other similar
transaction providing for the purchase of one currency in exchange for the sale
of another currency, or in any other manner, or (vii) arising out of overdrafts
on deposit or other accounts or out of electronic funds transfers (whether by
wire transfer or through automated clearing houses or otherwise) or out of the
return unpaid of, or other failure of the Bank to receive final payment for, any
check, item, instrument, payment order or other deposit or credit to a deposit
or other account, or out of the Bank’s non-receipt of or

--------------------------------------------------------------------------------



 
inability to collect funds or otherwise not being made whole in connection with
depository or other similar arrangements; and any amendments, extensions,
renewals and increases of or to any of the foregoing, and all costs and expenses
of the Bank incurred in the documentation, negotiation, modification,
enforcement, collection and otherwise in connection with any of the foregoing,
including reasonable attorneys’ fees and expenses (hereinafter referred to
collectively as the “Obligations”). The Assignor agrees that the Bank shall have
the rights stated in this Assignment with respect to the Escrow Agreement, in
addition to the other rights which the Bank may have by law.


2.
Performance of Escrow Agreement by Assignor. The Assignor agrees to faithfully
abide by, perform and discharge each and every obligation of the Escrow
Agreement that is to be performed by the Assignor. The Assignor shall use its
best efforts to enforce or secure the performance of each and every term of the
Escrow Agreement. The Assignor agrees to provide prompt written notice to the
Bank of the occurrence or existence of any default by any party to the Escrow
Agreement.

 


3.
Power to Modify the Escrow Agreement. The Assignor hereby expressly releases,
relinquishes and surrenders all of the Assignor’s right, power and authority to
amend, modify, release, terminate or in any way alter the Escrow Agreement
without the Bank’s prior written consent, and any attempt on the part of the
Assignor to exercise any such right, power or authority without the Bank’s prior
written consent shall constitute a default hereunder.

 


4.
Assignment of the Escrow Agreement. The Assignor will not make additional
assignments of the Escrow Agreement or any part thereof without the Bank’s prior
written consent. No such assignment shall discharge the Assignor from its
liability hereunder, or arising out of the Obligations or under any other
agreement between the Assignor and the Bank.

 


5.
Right to Collect Payment. Either before or after an Event of Default (as defined
in the Loan Documents), the Bank may notify the Escrow Agent or its successors
and assigns under the Escrow Agreement to make all payments of amounts due to
Assignor under the Escrow Agreement to the Bank. The Assignor will facilitate in
all reasonable ways the Bank’s collection of any payments of amounts due to
Assignor under the Escrow Agreement to the Bank. Assignor shall immediately
remit to the Bank any and all amounts which are  paid to Assignor in connection
with the Escrow Agreement.

 


6.
Representations, Warranties and Covenants. Assignor hereby represents and
warrants to the Bank that (i) it is a corporation duly formed, validly existing
and in good standing under the laws of the State of Delaware, (ii) it has the
power and authority to execute, deliver and perform this Assignment, (iii) this
Assignment does not violate any law, regulation, decree, order or agreement to
which it is a party or by which it is bound, (iv) it has not previously
assigned, sold, pledged, transferred, mortgaged, hypothecated or otherwise
encumbered any payments due to Assignor under the Escrow Agreement or proceeds
thereof, or its right, title and interest therein, nor agreed to do so in the
future to a party other than the Bank, (v) attached hereto as Exhibit A is a
true, correct and complete copy of the Escrow Agreement, (vi) the Escrow
Agreement is in full force and effect, (vii) there exists no event, condition or
occurrence which constitutes a breach or default under any term or condition of
the Escrow Agreement, and (viii) it will not accept any payments under the
Escrow Agreement.

 


7.
Reserved.

 


8.
Indemnity. The Assignor agrees to indemnify each of the Bank, each legal entity,
if any, who controls the Bank and each of their respective directors, officers
and employees (the “Indemnified Parties”), and to hold each Indemnified Party
harmless from and against, any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any Indemnified Party may incur, or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Assignor), in connection with or arising out of or relating  to the Escrow
Agreement or arising out of or by reason of this Assignment, whether (a) arising
from or incurred in connection with any breach of a representation, warranty or
covenant by the Assignor, or (b) arising out of or





- 2 -

--------------------------------------------------------------------------------



 
resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority; provided, however, that the foregoing indemnity agreement shall not
apply to any claims, damages, losses, liabilities and expenses solely
attributable to an Indemnified Party’s gross negligence or willful misconduct.
The indemnity agreement contained in this Section shall survive the termination
of this Assignment, payment of any Loan and assignment of any rights hereunder.
The Assignor may participate at its expense in the defense of any such action or
claim.
 


9.
Power of Attorney. The Assignor hereby irrevocably constitutes and appoints the
Bank and any officer thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Assignor or in its name, from time to time in the Bank’s
discretion for the purpose of carrying out the terms of this Assignment, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Assignment and, without limiting the generality of the foregoing, the
Assignor hereby gives the Bank the power and right on behalf of the Assignor,
either before or after an Event of Default (as defined in the Loan Documents),
and without notice to or assent by the Assignor, to do the following:

 


(i)
to receive payment of, endorse, and receipt for, any and all monies, claims and
other amounts due and to become due at any time in respect of or arising out of
the Escrow Agreement;



(ii)
to commence and prosecute any suits, actions or proceeding at law or in equity
in any court of competent jurisdiction to collect any amounts due under the
Escrow Agreement and to enforce any other right in respect of the Escrow
Agreement;

 


(iii)
to settle, compromise or adjust any suit, action or proceeding described above,
and, in connection therewith, to give such discharges or releases as the Bank
may deem appropriate;

 


(iv)
to negotiate with, enter into further agreements with, and otherwise deal with
the Contracting Party with respect to the Escrow Agreement and the subject
matter thereof; and

 


(v)
to do at any time, or from time to time, all acts and things which the Bank
deems necessary to protect or preserve the Escrow Agreement and the Bank’s
security interest and rights therein in order to effect the intent of this
Assignment, all as fully and effectively as the Assignor might do.



The Assignor hereby ratifies all that such attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest, will be irrevocable and shall terminate only upon indefeasible payment
in full of the Obligations and the termination of this Assignment. The powers
conferred upon the Bank hereunder are solely to protect the Bank’s interests in
the Escrow Agreement and will not impose any duty upon it to exercise any such
powers. The Bank will be accountable only for amounts that it actually receives
as a result of the exercise of such powers.
 


10.
Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder must be in writing and will be
effective upon receipt. Such notices and other  communications shall be made in
accordance with the Loan Documents.

 


11.
Preservation of Rights. No delay or omission on the Bank’s part to exercise any
right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will the Bank’s action or
inaction impair any such right or power. The Bank’s rights and remedies
hereunder are cumulative and not exclusive of any other rights or remedies which
the Bank may have under other agreements, at law or in equity.











 


 
- 3 -

--------------------------------------------------------------------------------



12.
Illegality. If any provision contained in this Assignment should be invalid,
illegal or unenforceable in any respect, it shall not affect or impair the
validity, legality and enforceability of the remaining provisions of this
Assignment.



13.
Changes in Writing. No modification, amendment or waiver of, or consent to any
departure by the Assignor from, any provision of this Assignment will be
effective unless made in a writing signed by the Bank, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on the Assignor will entitle the Assignor to
any other or further notice or demand in the same, similar or other
circumstance.

 


14.
Successors and Assigns. This Assignment will be binding upon and inure to the
benefit of the Assignor and the Bank and their respective successors and
assigns, provided, however, that the Assignor may not assign this Assignment in
whole or in part without the Bank’s prior written consent and the Bank at any
time may assign this Assignment in whole or in part.



15.
Interpretation. In this Assignment, unless the Bank and the Assignor otherwise
agree in writing, the singular includes the plural and the plural the singular;
words importing any gender include the other genders; references to statutes are
to be construed as including all statutory provisions consolidating, amending or
replacing the statute referred to; the word “or” shall be deemed to include
“and/or”, the words “including”, “includes” and “include” shall be deemed to be
followed by the words “without limitation”; references to articles, sections (or
subdivisions of sections) or exhibits are to those of this Assignment; and
references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications to such instruments,
but only to the extent such amendments and other modifications are not
prohibited by the terms of this Assignment. Section headings in this Assignment
are included for convenience of reference only and shall not constitute a part
of this Assignment for any other purpose. This Assignment is executed by more
than one party as Assignor, the obligations of such persons or entities will be
joint and several.



16.
Defeasance. Upon payment in full of the Obligations and termination of the other
Loan Documents, this Assignment shall become null and void and of no force and
effect.

 


17.
Governing Law and Jurisdiction. This Assignment has been delivered to and
accepted by the Bank and will be deemed to be made in the State of Delaware.
This Assignment will be interpreted and the rights and liabilities of the
Assignor and the Bank determined in accordance with the laws of the State of
Delaware, excluding its conflict of laws rules. The Assignor hereby irrevocably
consents to the exclusive jurisdiction of any state or federal court in State of
Delaware; provided that nothing contained in this Assignment will prevent the
Bank from bringing any action, enforcing any award or judgment or exercising any
rights against the Assignor individually, against any security or against any
property of the Assignor within any other county, state or other foreign or
domestic jurisdiction. The Assignor agrees that the venue provided above is the
most convenient forum for both the Bank and the Assignor. The Assignor waives
any objection to venue and any objection based on a more convenient forum in any
action instituted under this Assignment.

 


18.
WAIVER OF JURY TRIAL. EACH OF THE ASSIGNOR AND THE BANK IRREVOCABLY WAIVES ANY
AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM
OF ANY NATURE RELATING TO THIS ASSIGNMENT, ANY DOCUMENTS EXECUTED IN CONNECTION
WITH THIS ASSIGNMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.
THE ASSIGNOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 


The Assignor acknowledges that it has read and understood all the provisions of
this Assignment, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.


 
[Remainder of Page Intentionally Left Blank]




 


 
- 4 -

--------------------------------------------------------------------------------





 


WITNESS the due execution hereof as a document under seal, as of the date first
written above. Witness/Attest:          GSE PERFORMANCE SOLUTIONS, INC.


 




[image00004.jpg]
 
_          _          _
 
Emmett Pepe Treasurer
 
_          __(SEAL)




















































































 


 
[Signature Page to Collatera l Assignment of Rights Under Escrow Agreement]

--------------------------------------------------------------------------------



 


 
EXHIBIT A
Escrow Agreement
 


 
See attachment.

--------------------------------------------------------------------------------



 
ESCROW AGREEMENT
 


 
This ESCROW AGREEMENT is made as of this 20th day of September, 2017 among GSE
Performance Solutions, Inc., a Delaware corporation with a principal place of
business at 1332 Londontown Blvd, Sykesville, Maryland 21784 (“Buyer”), Richard
D. Linton, an individual with an address of 3507 Burnt Pine Lane, Miramar Beach,
Florida 32550 (“Seller Representative” and together with Buyer, the “Escrow
Parties”) and Delaware Trust Company, (the “Escrow Agent”).
 


 
W I T N E S S E T H:


WHEREAS, the Escrow Parties desire to create an escrow account for the reasons
set forth on Exhibit A attached hereto; and
 


 
WHEREAS, the Escrow Parties agree to appoint the Escrow Agent as the escrow
agent for such account, on the terms and conditions set forth below;


 
NOW, THEREFORE, in consideration of the mutual promises and obligations set
forth below, and for other valuable consideration the sufficiency and receipt of
which is hereby acknowledged, the parties hereto agree as follows:
 


1.
Appointment of Escrow Agent and Creation of Account. Contemporaneously  with the
execution of this Escrow Agreement (this “Agreement”), the Escrow Parties have
provided the Escrow Agent with those assets listed on Exhibit B attached hereto.
The Escrow Parties hereby appoint the Escrow Agent as escrow agent hereunder and
directs it to hold those assets described in said Exhibit B, together with any
additional assets which may be provided to the Escrow Agent from time to time to
be held pursuant to this Agreement and all income earned from investment of the
assets described in Exhibit B and any additions thereto (collectively the
“Escrow Assets”), in a separate account in the name of “Project Florida
Indemnity Escrow” (the “Escrow Account”). The Escrow Account shall be invested,
administered and distributed in accordance with the terms set forth herein. This
Escrow Agreement shall be in effect from the date hereof until the date on which
the Escrow Agent receives instructions as to the disposition of the Escrow
Assets, or the date otherwise set forth in this Agreement or until Escrow Agent
resigns or is replaced.

 


2.
Investment of Escrow Assets. The Escrow Assets shall be held in the Escrow
Account by the Escrow Agent. The Escrow Assets shall be invested in accordance
with the instructions set forth in Exhibit C attached hereto. Escrow Agent makes
no representations and or warranties as to the nature, risk factors, liquidity
and/or terms and/or terms of said investment(s) in Escrow Account. The Escrow
Agent shall make monthly accountings of such investments, the income received
therefrom, and the then existing balance of the Escrow Account to the Escrow
Parties. Both Escrow Parties agree to furnish the Escrow Agent a completed form
W-9 Request for Taxpayer Identification Number and Certification prior to the
release of income, if any, from the Escrow Assets. The parties shall treat all
income earned from the investment of the Escrow Account (“Income”) as income of
the Seller Representative for federal and all other applicable income tax
purposes and reported, to the extent required by law,

--------------------------------------------------------------------------------



 
by the Escrow Agent to the IRS or any other taxing authority, as applicable, on
IRS form 1099- INT, 1099-DIV or 1042S (or other appropriate form) as income
earned from the Escrow Fund by the Seller Representative whether or not said
income has been distributed during the year.  Unless otherwise indicated in
writing by the Parties hereto, no taxes or other withholdings are required to be
made under applicable law or otherwise with respect to any payment to be made by
Escrow Agent. All documentation necessary to support a claim of exemption or
reduction in such taxes or other withholdings has been timely collected by
Seller Representative and copies will be provided to Escrow Agent promptly upon
a request therefor. Unless otherwise agreed to in writing by Escrow Agent, all
tax returns required to be filed with the IRS and any other taxing authority as
required by law with respect to payments made hereunder shall be timely filed
and prepared by Seller Representative including but not limited to any
applicable reporting or withholding pursuant to the Foreign Account Tax
Compliance Act ("FATCA"). The parties hereto acknowledge and agree that the
Escrow Agent shall have no responsibility for the preparation and/or filing of
any tax return or any applicable FATCA reporting with respect to the Escrow
Fund. The Escrow Agent shall withhold any taxes it deems appropriate, including
but  not limited to required withholding in the absence of proper tax
documentation, and shall remit such taxes to the appropriate authorities as it
determines may be required by any law or regulation in effect at the time of the
distribution. The Escrow Agent may earn compensation in the form of short-term
interest on items like uncashed distribution checks (from the date issued until
the date cashed), funds that the Escrow Agent is directed not to invest,
deposits awaiting investment direction or received too late to be invested
overnight in previously directed investments.
 


3.
Distributions from Escrow Account. The Escrow Agent shall make distributions
from the Escrow Account in accordance with the instructions set forth in Exhibit
D attached hereto. Upon the final distribution of all of the Escrow Assets, this
Agreement shall terminate, except as set forth in paragraph 6 hereof, and the
Escrow Agent shall have no further obligations or liabilities hereunder. Escrow
Agent is not responsible and shall have no liability for the advising on taxes
or payment of taxes or for any reporting requirements that may relate thereto.

 


4.
Compensation of Escrow Agent. In consideration of the services provided by the
Escrow Agent in the performance of its duties hereunder, the Escrow Parties
agree to reimburse the Escrow Agent for all reasonable costs and expenses
incurred by it with respect to this Agreement, including reasonable fees of
legal counsel and other consultants, and to further compensate the Escrow Agent
in accordance with the fee arrangement described in Exhibit E attached hereto.
The Escrow Parties agree that the Escrow Agent shall have, and the Escrow
Parties hereby grant to the Escrow Agent, a first lien for the payment of such
costs and expenses, including attorney’s fees, upon the Escrow Assets in the
Escrow Account. As among  themselves, Buyer, on one hand, and the Seller
Representative, on the other hand, intend to share equally (one-half each) all
amounts required to be paid under this paragraph 4.



5.
Limitation of Escrow Agent's Duties.

 


(a)
The Escrow Parties acknowledge that the duties of the Escrow Agent hereunder are
solely ministerial in nature, and have been requested for their convenience. The
Escrow Agent shall not be deemed to be the agent of the Escrow Parties, or to
have any legal or





 


 
- 2 -

--------------------------------------------------------------------------------



 
beneficial interest in any of the Escrow Assets. The Escrow Parties agree that
the Escrow Agent is a party to the Escrow Agreement only and has no duties or
responsibilities in connection with any agreements related hereto. The Escrow
Agent shall not be subject to, or be obliged to recognize, any other agreement
between the parties hereto or directions not specifically set forth or provided
for herein. The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein and no duties shall be implied. The Escrow Parties
agree that the Escrow Agent shall not be liable for any act or omission taken or
suffered in good faith with respect to this Agreement unless such act or
omission is the result of the gross negligence or willful misconduct of the
Escrow Agent. IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL LOSSES OR
DAMANGES OF ANY KIND WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOST PROFITS),
EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR
DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 


(b)
The Escrow Agent may consult with legal counsel and shall be fully protected and
incur no liability relative to any action or inaction taken in good faith in
accordance with the advice of such counsel. The Escrow Agent shall not be
responsible for the contents of any written notice, request, waiver, consent,
receipt, statutory declaration or other paper or document furnished to it and
may rely without any liability upon the contents thereof. The Escrow Agent shall
have no responsibility for determining the genuineness or validity of any
certificate, document, notice or other instrument or item presented to it, and
shall be fully protected in acting in accordance with any written instruction
given to it by the Escrow Parties and reasonably believed by the Escrow Agent to
have been signed by the proper representatives of the Escrow Parties.



(c)
The Escrow Agent shall not be responsible for any losses relative to the
investment or liquidation of the Escrow Assets, provided such Escrow Assets are
invested and held in accordance with paragraph 2 hereof. The Escrow Agent
further shall not be responsible for assuring that the Escrow Assets are
sufficient for the disbursements contemplated under paragraph 3 hereof.



(d)
The Escrow Agent shall not be required to institute legal proceedings of any
kind. The Escrow Agent shall not be required to defend any legal proceedings
which may be instituted against it with respect to this Agreement unless
requested to do so in writing by the Escrow Parties, and unless and until it is
indemnified by the Escrow Parties to the satisfaction of the Escrow Agent, in
its sole discretion, against the cost and expense of such defense, including
without limitation the reasonable fees and expenses of its legal counsel. If any
conflicting demand shall be made upon the Escrow Agent, it shall not be required
to determine the same or take any action thereon and shall be permitted to
refuse to comply with any and all demands, claims or instructions and may await
settlement of the controversy by appropriate and nonappealable legal proceedings
or written settlement of the conflicting parties. Upon the commencement of any
action against or otherwise involving the Escrow Agent with respect to this
Agreement, or upon advice of counsel under paragraph (b) hereunder, the Escrow
Agent shall be fully entitled to interplead the matter of this escrow into a
court of competent jurisdiction in the State of Delaware and, in such event, the
Escrow Agent shall be relieved of and discharged





 


 
- 3 -

--------------------------------------------------------------------------------



 
from any and all obligations and liabilities under this Agreement. In any such
action, the Escrow Agent shall be entitled to the indemnities, hold harmless and
reimbursement of attorneys fees and court costs provided in paragraph 6 hereof.


(e)
The Escrow Agent shall not be required to give security for its conduct nor
shall the Escrow Agent have any further duties except those which are expressly
set forth herein and it shall not be bound by any notice of claim or demand with
respect thereto or any waiver, modification, amendment, termination or
rescission of this Escrow Agreement unless agreed to in writing signed by the
Escrow Parties and the Escrow Agent, or as otherwise provided in this Agreement.



6.
Indemnification of Escrow Agent. In the absence of in the absence of gross
negligence or willful misconduct on the part of the Escrow Agent, the Escrow
Parties hereto agree to jointly and severally hold harmless and indemnify the
Escrow Agent, its directors, officers, employees and agents from and against all
obligations, liabilities, claims, suits, judgments, losses, damages, costs or
expenses of any kind or nature, including without limitation reasonable
attorneys’ fees, which may be imposed on, incurred by, or asserted against the
Escrow Agent in connection with the performance of its duties hereunder. The
foregoing indemnities shall survive the resignation of the Escrow Agent or the
termination of this Agreement. The parties agree that the Escrow Agent shall
have and hereby grant the Escrow Agent a first lien for the payment of such
expenses upon the Escrow Assets in the Escrow Account. In so agreeing to
indemnify and hold harmless the Escrow Agent, as among themselves, Buyer, on one
hand, and the Seller Representative, on the other hand, intend to share equally
(one-half each) all amounts required to be paid under this paragraph 6.

 


7.
Resignation and Replacement of Escrow Agent. The Escrow Agent in its sole
discretion and for any reason may resign at any time and be discharged of its
duties hereunder by giving thirty (30) days prior written notice to both of the
Escrow Parties, and which notice shall specify the date of such resignation.
However, if the Escrow Agent determines in its sole discretion that it is
obligated to terminate or close the account due to a legal requirement or Court
order or in the event of suspected fraud, illegal, or suspicious activity such
termination will be effective immediately. In the event the Escrow Parties fail
to appoint a successor escrow agent and notify the Escrow Agent in writing of
such appointment within such thirty (30) day period, or within (10) days if
Escrow Agent terminates immediately pursuant to this paragraph 7, the Escrow
Agent shall be deemed to be solely a custodian of the Escrow Account without
further duties hereunder, and shall be entitled to petition a court of competent
jurisdiction to appoint a successor escrow agent, at the cost of the Escrow
Parties. The Escrow Agent may be removed, by the written agreement of both of
the Escrow Parties, upon not less than thirty (30) days’ prior written notice
given to the Escrow Agent. Upon the appointment of a successor escrow agent by
the parties or by such court or removal or resignation of the Escrow Agent the
Escrow Agent shall be released and discharged from all duties and liabilities
under this Agreement.



8.
Notices. All notices and other communications hereunder shall be in writing and
shall be deemed to have been validly served, given or delivered five (5) days
after deposit in the United States mails, by certified mail with return receipt
requested and postage prepaid, when







 


 
- 4 -

--------------------------------------------------------------------------------



 
delivered personally, one (1) day after delivery to any overnight courier, or
when transmitted by facsimile transmission facilities, and addressed to the
party entitled to be notified as follows:


(a)
If to Buyer:          If to Seller Representative:



GSE Performance Solutions, Inc.          Richard D. Linton
c/o GSE Systems, Inc.          3507 Burnt Pine Lane
1332 Londontown Blvd          Miramar Beach, Florida 32550
Sykesville, Maryland 21784          Email: rlinton57@gmail.com Attn: Emmett
Pepe, Treasurer
E-mail: emmett.pepe@gses.com
 


(b)
If to Escrow Agent



Delaware Trust Company 251 Little Falls Drive Wilmington, DE 19808
Attn: Escrow Administration Email: trust@delawaretrust.com


9.
Governing Law and Severability. This Agreement shall be construed, and the
obligations, rights and remedies of the parties hereunder shall be determined,
in accordance with the laws of the State of New York. The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof, and the Agreement shall be construed in all
respects as if such invalid or unenforceable provision was omitted.



10.
General Provisions. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same instrument. This Agreement shall bind and inure to the benefit of
the parties hereto,  and their respective successors and assigns, and shall not
be modified or amended except by a written instrument executed by the parties
hereto. No waiver by any party hereto of any condition or of any breach of any
provision of this Escrow Agreement shall be effective unless in writing. No
waiver by any party of such condition or breach, in any one instance, shall be
deemed to be a further or continuing waiver of any such condition or breach or a
waiver of any other condition or breach of any other provision contained herein.



11.
Right to Counsel. The Escrow Agent shall have the right to retain counsel, if
necessary, in connection with any disputes arising out of this Escrow Agreement.
The Escrow Agent’s costs and reasonable attorneys’ fees shall be the
responsibility of the Escrow Parties. If the Escrow Account is insufficient to
pay such expenses, the remaining balance due for said costs and attorneys’ fees
shall be borne equally by the Escrow Parties. The Escrow Agent may act relative
hereto upon advice of counsel in reference to any matter connected herewith and
shall not be liable for any mistake of fact or error of judgment or for any
misconduct of any kind on its part or on the part of any agent whom it may
reasonably employ in carrying out its obligations unless caused by the Escrow
Agent’s willful misconduct, fraud or gross negligence. The Seller Representative
and Buyer agree that irrespective of any joint and several liability that





 


 
- 5 -

--------------------------------------------------------------------------------



 
either may have to the Escrow Agent pursuant to this Agreement, Buyer, on the
one hand, and the Seller Representative, on the other hand, will each only be
liable for one-half of any such amounts owed. If either of Buyer, on the one
hand, or the Seller Representative, on the other hand, incur more than one-half
of such payments (including indirectly incurring more than one- half of such
payments pursuant to the Escrow Agent having reimbursed itself from the Escrow
Account), Buyer or the Seller Representative, as applicable, will promptly make
a payment to the other party incurring such greater amount such that each of
Buyer and the Seller Representative have borne one-half of all amounts which are
paid to the Escrow Agent pursuant to this Escrow Agreement.


12.
Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements or understandings, written or oral, between
the parties with respect to the subject matter hereof.

 


13.
Patriot Act Disclosure. To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial instructions
to obtain, verify and record information that identifies each individual or
entity that opens an account. Therefore, the Escrow Agent certain information
for any individual or business entity that is a party to this Escrow Agreement.
For individuals signing this Escrow Agreement on their own behalf or on behalf
of another, the Escrow Agent requires a copy of a driver’s license, passport or
other form of photo identification. For business and other entities that are
parties to this Escrow Agreement, the Escrow Agent will require such documents
as it deems necessary to confirm the legal existence of the entity. At this time
of or prior to execution of this Escrow Agreement, any party providing a tax
identification number for tax reporting purposes shall provide to the Escrow
Agent a completed IRS Form W-9, and every individual executing this Agreement on
behalf of a party shall provide to the Escrow Agent a copy of a driver’s
license, passport or other form of photo identification acceptable to the Escrow
Agent. The parties hereto agree to provide to the Escrow Agent such
organizational documents and documents establishing the authority of any
individual acting in a representative capacity as the Escrow Agent may require
in order to comply with its established practices, procedures and policies. The
Escrow Agent is authorized and directed to report all interest and other income
earned on the Escrow Account in accordance with the Form W-9 information
provided to the Escrow Agent by Seller Representative.

 


14.
WAIVER OF JURY TRIAL. EACH OF THE PARTIES EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN RESOLVING ANY CLAIM OR COUNTERCLAIM RELATION TO OR ARISING OUT OF THIS
ESCROW AGREEMENT.



15.
Binding Effect. All of the terms of this Escrow Agreement, as may be amended
from time to time, shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective heirs, successors and
assigns.

 


16.
Dealings. Nothing herein shall preclude the Escrow Agent from acting in any
other capacity for any party, person or entity referenced herein.









 


 
- 6 -

--------------------------------------------------------------------------------



 


 
EXECUTED by the duly-authorized officers of the parties as of the date first
above written:
 


BUYER:
 


[image2.jpg]
olutions, Inc.


 


 
By: _.:.,          _;_______
 
Emmett Pepe, Treasurer


 


SELLER REPRESENTATIVE:




 


Richard D. Linton


 


ESCROW AGENT:
 


Delaware Trust Company


 




 
By: _   _          ___
 
_          _          _
 
_          _          _          _


 


 
Title:- - - - - - - - - - - -






















 


[Escrow Agreement Signature Page]

--------------------------------------------------------------------------------











 
EXECUTED by the duly-authorized officers of the patties as of the date first
above written:
 


BUYER:
 


GSE Perfonnance Solutions, Inc.


 


 
By :          -
Emmett Pepe, Treasurer


 


 
SELLER REPRESENTATIVE:
 
Ri c(g#!fJ!!          
 
ESCROW AGENT:
 


Delaware Trust Company


 


 
By          -
 
Title:
- - - - - - - - - - - - -






































 


 
[Escrow Agreement Signature Page]

--------------------------------------------------------------------------------



 
EXECUTED by the duly-authorized officers of the parties as of the date first
above written:
 


BUYER:
 


GSE Performance Solutions, Inc.




By          -
Emmett Pepe, Treasurer


 


SELLER REPRESENTATIVE:




 


 
Richard D. Linton


 


ESCROW AGENT:






 
By:          1
Alan R. Halpern
Title:          ViG!o!  Pr@  int




































 


 
[Escrow Agreement Signature Page]

--------------------------------------------------------------------------------



 
EXHIBIT A to ESCROW AGREEMENT




 
Purpose of Escrow
 


 
The Escrow Parties have entered, or will enter, into that certain Stock Purchase
Agreement,  dated as of the date hereof (as amended, modified and waived from
time to time, the “Purchase Agreement”), by and among Richard D. Linton
Revocable Trust, originally dated May 10, 2006, as amended and restated in its
entirety on March 5, 2012, as amended from time to time (“R. Linton Trust”),
Cynthia S. Linton Revocable Trust, originally dated May 10, 2006, as amended and
restated in its entirety on March 5, 2012, as amended from time to time (“C.
Linton Trust” and, together with R. Linton Trust, “Sellers”), Richard D. Linton
(“R. Linton”) and Cynthia S. Linton (together with R. Linton, as individuals and
as trustees of the Sellers, collectively, the “Trustees”), Absolute Consulting,
Inc., a Florida corporation (the “Company”), GSE Performance Solutions, Inc., a
Delaware corporation (“Buyer”) and R. Linton, as a representative of all of the
Sellers and Trustees (the “Seller Representative”).
 


This Escrow Agreement has been established for purpose of securing the
indemnification obligations of Sellers pursuant to Article IX of the Purchase
Agreement, on the terms and subject to the conditions set forth in the Purchase
Agreement. The execution and delivery of this Escrow Agreement by Buyer, the
Seller Representative and the Escrow Agent is a condition precedent to the
Closing under the Purchase Agreement.


 
The Seller Representative is entering into this Escrow Agreement on behalf of
the Sellers.

--------------------------------------------------------------------------------



 
EXHIBIT B to ESCROW AGREEMENT




 
Escrow Assets
 


 
Escrow Assets shall consist of the following: an aggregate amount of cash equal
to
$1,000,000.00.

--------------------------------------------------------------------------------



 
EXHIBIT C to ESCROW AGREEMENT




 
Investment Instructions
 


 
The Escrow Assets presented to the Escrow Agent for the Escrow Accounts shall be
invested in the following: BlackRock FedFund Cash Management Class (the “Share
Class”), an institutional money market mutual fund for which the Escrow Agent
serves as shareholder servicing agent and/or custodian or subcustodian.  The
parties hereto: (i) acknowledge Escrow Agent’s disclosure of the services the
Escrow Agent is providing to and the fees it receives from
BlackRock; (ii) consent to the Escrow Agent’s receipt of these fees in return
for providing shareholder services for the Share Class; and (iii) acknowledge
that the Escrow Agent has provided on or before the date hereof a BlackRock
FedFund Cash Management Class prospectus which discloses, among other things,
the various expenses of the Share Class and the fees to be received by the
Escrow Agent.

--------------------------------------------------------------------------------



 
EXHIBIT D to ESCROW AGREEMENT




 
Disbursement Instructions


 


 
The Escrow Agent shall make distributions from the Escrow Account as follows:


(a)
If at any time both of the Escrow Parties give the Escrow Agent joint written
instructions which shall include the amount of Escrow Assets to be disbursed as
well as payment instructions (“Joint Instructions”) or the Escrow Agent receives
from one of the Escrow Parties a final, non-appealable order of a court of
competent jurisdiction (“Final Order”) as to the disposition of all or a portion
of the Escrow Assets, the Escrow Agent will, within five (5) business days of
receipt, disburse such Escrow Assets in accordance with the Joint Instructions
or Final Order.

 


(b)
If, from time to time prior to the earlier of (i) the first business day
following twenty-four (24) months after the date of this Agreement (the “Escrow
Release Date”) and (ii) the date on which the Escrow Assets have been reduced to
zero, a Buyer Indemnitee (as defined in the Purchase Agreement) desires to seek
recourse against the Escrow Assets pursuant to Article IX of the Purchase
Agreement (a “Claim”), such Buyer Indemnitee shall provide written notice
thereof to the Seller Representative (a “Claim Notice”), which Claim Notice
shall, pursuant to Article IX of the Purchase Agreement, describe the claim in
reasonable detail and shall state the amount being claimed by such Buyer
Indemnitee (the “Claim Amount”), and such Buyer Indemnitee shall also
simultaneously deliver a copy of such Claim Notice to the Escrow Agent (with it
being understood, however, that the Escrow Agent will have no duty or obligation
to verify or otherwise determine any Buyer Indemnitee’s rights under the
Purchase Agreement). The Buyer Indemnitees may execute one or more Claim Notices
from time to time during the term of this Escrow Agreement.

 


(c)
If the Escrow Agent has not received a written objection to such Claim or
portion thereof from the Seller Representative (a “Dispute Notice”) within
fifteen (15) business days following the Escrow Agent’s receipt of such Claim
Notice, then on the sixteenth (16th) business day following such receipt, the
Escrow Agent shall release an amount from the Escrow Fund equal to the Claim
Amount or remaining Escrow Assets, whichever is less, by wire transfer to such
Buyer Indemnitee in accordance with written payment instructions from Buyer. If
the Escrow Agent receives a Dispute Notice from the Seller Representative (a
copy of which the Seller Representative shall concurrently deliver to Buyer)
within fifteen (15) business days following the Escrow Agent’s receipt of the
related Claim Notice, then the Escrow Agent shall not distribute to Buyer
Indemnitee any portion of the Claim Amount until the Escrow Agent receives
either Joint Instructions or a Final Order; provided, that notwithstanding the
foregoing, if the Seller Representative

--------------------------------------------------------------------------------



 
objects only in part to the Claim Amount, the Escrow Agent shall, after the
lapse of the aforementioned fifteen (15) business day period, deliver to Buyer
Indemnitee an amount from the Escrow Assets equal to the portion of the Claim
Amount or remaining Escrow Assets, whichever is less, not objected to by the
Seller Representative.
 


(d)
On the first business day following the Escrow Release Date, the Escrow Agent
shall promptly distribute to the Seller Representative, from the Escrow Account,
an amount equal to (i) all of the then-remaining Escrow Assets minus (ii) the
sum of any Claim Amounts that are pending resolution under paragraph (b) or (c)
by wire transfer to the Seller Representative in accordance with written payment
instructions from the Seller Representative. If on the Escrow Release Date any
portion of a Claim Amount remains pending with regard to any portion of the
Escrow Assets, the Escrow Agent shall retain the disputed portion of such Claim
Amount in the Escrow Account until the Escrow Agent receives either Joint
Instructions or a Final Order.

--------------------------------------------------------------------------------



 
EXHIBIT E to ESCROW AGREEMENT




 
Fee Arrangement
 


 
Escrow Agent Fees:
$1,000.00- set up fee payable in advance of the closing of the transaction
$3,000.00 – escrow agent fee payable in advance of the closing of the
transaction and upon each subsequent annual anniversary date.


TRANSACTION FEES:
 
Wire transfer of fund: $35.00/domestic wire initiated; $75.00/international
payment Checks Cut: $10.00/check cut
1099 Preparation: $12.00/1099 prepared 1042-S Preparation: $50.00/per 1042-S
Returned Check: $30.00/returned item


An additional annual fee of 15 basis points on the escrow account balance
payable in advance may be charged for investments other than institutional money
market funds with which the Escrow Agent has established servicing arrangements.
Out-of-pocket expenses, fees and disbursements and services of an unanticipated
or unexpected nature are not included in the above schedule and will be billed
at cost.

